UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7426



DANIEL DENNIS COLLINS,

                                             Plaintiff - Appellant,

         versus

LIEUTENANT STEWART; SERGEANT KENT; CARTER,
C.O.; DARRY, C.O.; DONNELL, C.O.,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
1994-L)


Submitted:   January 9, 1997             Decided:   January 24, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Daniel Dennis Collins, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel Dennis Collins appeals the district court's order deny-

ing his motion for reconsideration of its earlier order placing

Appellant's civil rights actions on the inactive docket. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Collins v. Stewart, No. CA-96-1994-L (D. Md. Aug.
9, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2